DETAILED ACTION
Response to Amendment
The Amendment filed on December 10, 2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 102(a)(1), 102(a)(2), and 103 rejections previously set forth in the Non-Final Office Action mailed on July 10, 2020. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 15 is objected to because of the following informality: “tube;” in line 4 should read “tube; and”.
Claim 17 is objected to because of the following informality: “though” in line 7 should read “through”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tanji (US 2008/0223900).
Regarding claim 1, Tanji discloses a pneumatic fastening device (shown in Figure 6), comprising:

a nosepiece (23 in Figure 6) having a drive channel (24 in Figure 6);
a compressed air feed inlet (the “air hose” described in Paragraph 0028; or the opening in the pneumatic fastening device that is connected to the “air hose” described in Paragraph 0028) through which a compressed air is fed to a pressure reservoir chamber (2 in Figure 6) which receives the compressed air (Paragraph 0028);
a valve (3 in Figure 6) that selectively feeds the compressed air to the drive piston (4 and 22 collectively) to drive the fastener (28) (Paragraphs 0028 and 0037);
a feed piston (11 in Figure 6) which can feed the fastener (28) toward the drive channel (24) when the drive piston (4 and 22 collectively) is in a resting state (Paragraphs 0030 and 0039); and
a feed piston return chamber (the chamber inside 12 in Figure 6) configured to receive a portion of the compressed air to move the feed piston (11) in a direction away from the drive channel (24) (Paragraphs 0030 and 0038).
Regarding claim 2, Tanji discloses a feed pawl (14 in Figure 6) that moves in concert with a movement of the feed piston (11) (Paragraphs 0030, 0038, and 0039).
Regarding claim 3, Tanji discloses a means (17 in Figures 1-3; or 17 in Figure 4; or the passageway inside 17 in Figures 1-3; or the passageway inside 17 in Figure 4) by which the compressed air is fed to the feed piston return chamber (the chamber inside 12) (Paragraphs 0040-0042 and 0033-0035).
Regarding claim 4, Tanji discloses that the means (the passageway inside 17 in Figures 1-3; or the passageway inside 17 in Figure 4) is a passageway (apparent from Figure 3/4).
Regarding claim 5, Tanji discloses that the means (17 in Figures 1-3; or 17 in Figure 4) is a feed piston pressure tube (apparent from Figure 3/4).
Regarding claim 6, Tanji discloses that the means (17 in Figures 1-3; or 17 in Figure 4; or the passageway inside 17 in Figures 1-3; or the passageway inside 17 in Figure 4) is configured to transport the compressed air through at least one bulkhead member (shown circled in an annotated version of 

    PNG
    media_image1.png
    984
    822
    media_image1.png
    Greyscale

Figure 4x: an annotated version of Figure 4 of Tanji
Regarding claim 7, Tanji discloses that the fastener (28) is a nail (Paragraphs 0006 and 0002).
Regarding claim 9, Tanji discloses a pneumatic fastening device (shown in Figure 6), comprising:
a compressed air feed inlet (the “air hose” described in Paragraph 0028; or the opening in the pneumatic fastening device that is connected to the “air hose” described in Paragraph 0028) through which a compressed air is fed to a pressure reservoir chamber (2 in Figure 6) configured to contain the compressed air (Paragraph 0028);
a valve (3 in Figure 6) which selectively feeds the compressed air to a feed piston return chamber (the chamber inside 12 in Figure 6) that receives a portion of the compressed air (Paragraphs 0028 and 0037-0039);
a plenum chamber (6 in Figures 6 and 1-4) which is separated from the feed piston return chamber (the chamber inside 12 in Figure 6) (apparent from Figure 6 and 1); and
a feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4; or the lower cylindrical portion of 17 shown circled in Figure 4x above) which is configured to pass through the plenum chamber (6) and provide the compressed air from the pressure reservoir chamber (2) to the feed piston return chamber (the chamber inside 12) (apparent from Figure 3/4).
Regarding claim 10, Tanji discloses an orifice (9 in Figure 3/4) having an orifice inlet (the left end of 9 in Figure 3/4) and an orifice outlet (the right end of 9 in Figure 3/4), wherein the compressed air is fed to the orifice inlet (the left end of 9 in Figure 3/4), passes through the orifice (9), exits the orifice outlet (the right end of 9 in Figure 3/4) and is fed to the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) (clear from Figure 3/4, Paragraph 0040).
Regarding claim 11, Tanji discloses an orifice bead (the upper conical portion of 17 shown circled in Figure 4x above) having an orifice bead inlet (the top end opening of upper conical portion of 17 shown circled in Figure 4x above), an orifice bead channel (the channel inside the upper conical portion of 17 shown circled in Figure 4x above) and an orifice bead outlet (the bottom end opening of upper conical portion of 17 shown circled in Figure 4x above) (apparent from Figure 4x above), wherein the compressed air is fed to the orifice bead inlet (the top end opening of upper conical portion of 17 shown circled in Figure 4x above), passes through the orifice bead channel (the channel inside the upper conical 
Regarding claim 12, Tanji discloses that the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) is configured to connect a feed inlet (9 in Figure 3/4) that receives the compressed air from the pressure reservoir chamber (2) and a nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1, which is adjacent to and in communication with air passage 19) of the feed piston return chamber (the chamber inside 12) (apparent from Figure 1/4/6).
Regarding claim 14, Tanji discloses at least one bulkhead (shown circled in Figure 4x above) configured between the pressure reservoir chamber (2) and a feed piston (11 in Figure 6) (apparent when Figure 4x is viewed in relation to Figure 6), wherein the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) passes through the at least one bulkhead (apparent from Figure 3/4).
Regarding claim 15, Tanji discloses:
an over-piston chamber (the chamber above piston 4 inside cylinder 5 in Figure 6) configured to provide the compressed air to the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) (Paragraph 0038); and
at least one bulkhead (shown circled in Figure 4x above) configured between the over-piston chamber and a feed piston (11 in Figure 6) (apparent when Figure 4x is viewed in relation to Figure 6), through which the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) passes (apparent from Figure 3/4).
Regarding claim 16, Tanji discloses that the plenum chamber (6) has a plenum bulkhead (shown circled in Figure 4x above) through which the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) passes (apparent from Figure 3/4).
Regarding claim 18, Tanji discloses:
a feed pawl (14 in Figure 6) configured to contact at least one fastener (28 in Figure 6) when in a resting state (Paragraphs 0030 and 0039); and
a feed piston (11 in Figure 6) which controls a movement of the feed pawl (14) (Paragraphs 0030, 0038, and 0039),

wherein the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) is configured to provide the compressed air to the feed piston return chamber (the chamber inside 12) (apparent from Figure 1/4, Paragraphs 0033 and 0040-0042).
Regarding claim 19, Tanji discloses that the feed piston return chamber (the chamber inside 12) has a nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1, which is adjacent to and in communication with air passage 19) that is disposed between the pressure reservoir chamber (2) and a feed piston (11 in Figure 6) (apparent from Figure 6), and
that the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) is configured to provide the compressed air through a feed tube opening (20 in Figure 3; or 31 in Figure 4) and into the feed piston return chamber (the chamber inside 12) through the nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1) (Paragraphs 0033 and 0040-0042).
Regarding claim 20, Tanji discloses:
a nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1, which is adjacent to and in communication with air passage 19) that is disposed between the pressure reservoir chamber (2) and a feed piston (11 in Figure 6) (apparent from Figure 6);
a feed pawl (14 in Figure 6) configured to contact at least one fastener (28 in Figure 6) when in a resting state (Paragraphs 0030 and 0039); and
a feed tube opening (20 in Figure 3; or 31 in Figure 4) of the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) which receives the compressed air and feeds the compressed air to the feed piston (11) through the nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1) (Paragraphs 0033 and 0040-0042);
wherein the feed piston (11) is configured to drive the feed pawl (14) which pushes the at least one fastener (28) (Paragraphs 0030, 0038, and 0039), and
wherein the nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1) is disposed between the feed piston (11) and the feed pawl (14) (apparent from Figure 6).

Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Max (GB 1438264 A).
Regarding claim 9, Max discloses a pneumatic fastening device (shown in Figure 1), comprising:
a compressed air feed inlet (the “connector” described in Page 1 lines 86-91; or the opening in the pneumatic fastening device that is connected to the “connector” described in Page 1 lines 86-91) through which a compressed air is fed to a pressure reservoir chamber (3 in Figures 1-4) configured to contain the compressed air (Page 1 lines 86-91);
a valve (7 in Figures 1-4) which selectively feeds the compressed air to a feed piston return chamber (35 in Figures 5-12) that receives a portion of the compressed air (Page 3 line 18 – Page 4 line 109);
a plenum chamber (the continuous hollow interior of the “housing portion” shown circled in an annotated version of Figure 3 of Max, hereinafter Figure 3x, below) which is separated from the feed piston return chamber (35) (apparent when Figures 3x, 2, 5 and 7 are viewed in relation to one another); and
a feed piston pressure tube (the tube which defines air passage 14, shown in Figures 1-4) which is configured to pass through the plenum chamber (the continuous hollow interior of the “housing portion” shown circled in Figure 3x below) (apparent from Figure 3x below) and provide the compressed air from the pressure reservoir chamber (3) to the feed piston return chamber (35) (Page 2 line 31 – Page 4 line 109).

    PNG
    media_image2.png
    771
    656
    media_image2.png
    Greyscale

Figure 3x: an annotated version of Figure 3 of Max
Regarding claim 17, Max discloses:
a reservoir bulkhead (shown circled in Figure 3x above) configured between an over-piston chamber (8 in Figures 1-4) and the pressure reservoir chamber (3) (apparent from Figure 3x above); and
a plenum bulkhead (shown circled in Figure 3x above) configured between the pressure reservoir chamber (3) and the plenum chamber (the continuous hollow interior of the “housing portion” shown circled in Figure 3x above) (apparent from Figure 3x above),
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanji in view of Pomeroy et al. (US 2015/0053736), hereinafter Pomeroy.
Regarding claim 8, Tanji discloses that the fastener (28) is a nail (Paragraphs 0006 and 0002).
However, Tanji does not disclose: the fastener is a staple.
Pomeroy teaches that it was known to drive a staple fastener (one of the “staples” mentioned in Paragraph 0015) into a workpiece using drive piston (70 in Figure 2A) of a pneumatic fastening device (10 in Figure 1) having a driver blade (42 in Figure 2A) (Paragraphs 0015 and 0016).
Because both the nails of Tanji and the staples of Pomeroy can be driven into a workpiece using a drive piston of a pneumatic fastening device having a driver blade, it would have been obvious to one of ordinary skill in the art to substitute the nails of Tanji for staples as taught by Pomeroy in order to achieve the predictable result of driving each staple into a workpiece using the drive piston (4 and 22 collectively of Tanji) having the driver blade (22 of Tanji). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanji.
Regarding claim 13, Tanji discloses all the limitations of the claim as stated above but does not expressly disclose: the compressed air fed from the pressure reservoir chamber has a pressure in a range of 70 psig to 500 psig.
In re Aller, 105 USPQ 233. Please note that in Paragraphs 0009 and 0047 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731